EXHIBIT 10.44

 

AMENDMENT
TO
LOAN AND SECURITY AGREEMENT

 

This Fifth Amendment to Loan and Security Agreement is entered into as of August
13, 2002 (the “Amendment”), by and between COMERICA BANK-CALIFORNIA (“Bank”) and
MAXWELL TECHNOLOGIES, INC., MAXWELL ELECTRONIC COMPONENTS GROUP, INC.,
I-BUS/PHOENIX, INC., PUREPULSE TECHNOLOGIES, INC., and MML ACQUISITION CORP.
(individually, a “Borrower” and collectively, the “Borrowers”).

 


RECITALS

 

Borrowers and Bank are parties to that certain Loan and Security Agreement dated
as of February 26, 2001, as amended from time to time, including but not limited
to by that certain Amendment to Loan and Security Agreement dated as of May 25,
2001, that certain Second Amendment to Loan and Security Agreement dated as of
June 18, 2001, that certain Third Amendment to Loan and Security Agreement dated
as of December 21,2001, and that certain Fourth Amendment to Loan and Security
Agreement dated as of July 2,2002 (collectively, the Agreement”). The parties
desire to amend the Agreement in accordance with the terms of this Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1.                                       Borrowers may not request or receive
any further Credit Extensions until October 16, 2002.

 

2.                                       Section 6.9 of the Agreement hereby is
amended in its entirety as follows:

 

“6.9 Minimum Cash. Borrowers shall at all times maintain with Bank (or Comerica
Securities, Inc. or Munder Capital) cash and cash equivalents in a minimum
aggregate amount of Seven Million Dollars ($7,000,000).”

 

3.                                       Section 6.10 of the Agreement hereby is
amended in its entirety as follows:

 

“6.10 Tangible Net Worth. Borrowers shall at all times through October 15, 2002
maintain a Tangible Net Worth of not less than Forty Two Million Dollars
($42,000,000). At all times after October 15,2002, Borrowers shall maintain a
Tangible Net Worth of not less than Forty Eight Million Dollars ($48,000,000).”

 

4.                                       Exhibit D to the Agreement hereby is
replaced with Exhibit D hereto.

 

5.                                       Unless otherwise defined, all initially
capitalized terms in this Amendment shall be as defined in the Agreement. The
Agreement, as amended hereby, shall be and remain in full force and effect in
accordance with its respective terms and hereby is ratified and confirmed in all
respects. Except as expressly set forth herein, the execution, delivery, and
performance of this Amendment shall not operate as a waiver of, or as an
amendment of, any right, power, or remedy of Bank under the Agreement, as in
effect prior to the date hereof. Each Borrower ratifies and reaffirms the
continuing effectiveness of all promissory notes, guaranties, security
agreements, mortgages, deeds of trust, environmental agreements, and all other
instruments, documents and agreements entered into in connection with the
Agreement.

 

--------------------------------------------------------------------------------


 

6.                                       Each Borrower represents and warrants
that the representations and warranties contained in the Agreement are true and
correct as of the date of this Amendment, and that no Event of Default has
occurred and is continuing.

 

7.                                       This Amendment may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one instrument.

 

8.                                       As a condition to the effectiveness of
this Amendment, Bank shall have received, in form and substance satisfactory to
Bank, the following:

 

(a)                                  This Amendment, duly executed by the
Borrowers;

 

(b)                                 An amount equal to all Bank Expenses
incurred to date; and

 

(c)   Such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

 

MAXWELL TECHNOLOGIES, INC.

 

 

 

By:

/s/ Donald M. Roberts

 

 

Title:

Vice President

 

 

 

 

 

MAXWELL ECTRONIC COMPONENTS GROUP, INC.

 

 

 

By:

/s/ Donald M. Roberts

 

 

Title:

Vice President

 

 

 

 

 

I-BUS/PHOENIX, INC.

 

 

 

By:

/s/ Donald M. Roberts

 

 

Title:

Vice President

 

 

 

 

 

PUREPULSE TECHNOLOGIES, INC,

 

 

 

By:

/s/ Donald M. Roberts

 

 

Title:

Vice President

 

 

 

 

 

MML ACQUISITION CORP.

 

 

 

By:

/s/ Donald M. Roberts

 

 

Title:

Vice President

 

 

2

--------------------------------------------------------------------------------


 

 

COMERICA BANK-CALIFORNIA

 

 

 

By:

/s/ Steve T. Stuckey

 

 

Title:

Vice President

 

 

3

--------------------------------------------------------------------------------


 

AMENDMENT
TO
LOAN AND SECURITY AGREEMENT

 

This Sixth Amendment to Loan and Security Agreement is entered into as of
October 31,2002 (the “Amendment”), by and between COMERICA BANK-CALIFORNIA
(“Bank”) and MAXWELL TECHNOLOGIES, INC. (“Parent”) and MML ACQUISITION CORP.
(individually, a “Borrower” and collectively, the “Borrowers”).

 


RECITALS

 

Borrowers and Bank are parties to that certain Loan and Security Agreement dated
as of February: 26, 2001, as amended from time to time, including but not
limited to by that certain Amendment to Loan and Security Agreement dated as of
May 25, 2001, that certain Second Amendment to Loan and Security Agreement dated
as of June 18, 2001, that certain Third Amendment to Loan and Security Agreement
dated as of December 21, 2001 (the “Third Amendment”), that certain Fourth
Amendment to Loan and Security Agreement dated as of July 2, 2002, and that
certain Fifth Amendment to Loan and Security Agreement dated as of August
13,2002 (collectively, the “Agreement”).

 

In addition, Bank agreed to make the Term Loan (as defined in the Third
Amendment) to Parent under the terms and conditions set forth in the Term Loan
Agreement, the Note, Addendum to Note, and Environmental Indemnity (each as
defined in the Third Amendment and dated as of December 21, 2001) (collectively,
the “Term Loan Agreements”). Parent’s obligations under the Term Loan Agreements
are secured by the Collateral as well as by a Deed of Trust, Security Agreement,
and Fixture Filing (With Assignment of Rents and Leases) recorded on December
26, 2001, as File Number 2001-0954268, in the office of the County Recorder of
San Diego County, California (the “Deed of Trust”), an Assignment of Real
Property Leases and Rents (the “Assignment”), and a UCC fixture filing, each
dated as of December 21, 2001. The Agreement, the Term Loan Agreements, the Deed
of Trust and the Assignment are collectively referred to herein as the
Agreements.

 

Further, effective as of October 9, 2002, Maxwell Electronic Components Group,
Inc., a California corporation (“MECG”), a former Borrower under the Agreement,
merged with and into Parent, with Parent continuing as the surviving corporation
(the “Merger”). Pursuant to the Loan Agreement, Bank must consent to such
Merger.

 

Parent desires to assume all obligations of MECG under the Agreement (the”
Assumption”). Parent and MECG have requested Bank’s consent to such Merger, and
Bank desires to grant such consent, provided Parent assumes all obligations of
MECG to Bank under the Agreement in accordance with this Amendment.

 

Additionally, the parties desire to amend the Agreements in accordance with the
terms of this Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1.                                       To the extent not already provided for
in the agreement(s) setting forth the terms of the Merger, or otherwise made
effective as a consequence of such Merger, Parent hereby assumes all obligations
of MECG, including, but not limited to, the payment of any amounts outstanding
(including but not limited to Bank’s expenses, fees, attorney’s fees, and
collection fees), under the Agreements. Parent confirms that, to secure such
performance, Parent grants Bank a security interest in all the Collateral,

 

4

--------------------------------------------------------------------------------


 

including any portion of the Collateral which was formerly owned by MECG but is
now owned by Parent as a result of such merger.

 

2.                                       Bank hereby waives Borrowers’ default
under Section 7.3 of the Agreement as it relates: to the Merger.

 

3.                                       The following defined term in Section
1.1 of the Agreement is hereby amended as follows:

 

“Credit Extension” means the issuance of credit cards under Section 2.1(d), the
Term Loan under Section 2.1 (g), or any other extension of credit by Bank for
the benefit of Borrower hereunder.

 

4.                                       Bank hereby waives Borrowers’ default
under Section 6.10 of the Agreement, as in effect prior to the date of this
Amendment, for the period ending August 31,2002.

 

5.                                       Section 2.1(a) of the Agreement hereby
is amended in its entirety as follows:

 

“2.1(a) Intentionally Omitted”

 

“2.1(b) Intentionally Omitted.”

 

“2.1(c) Credit Card. Subject to the terms and conditions of this Agreement, Bank
agrees to issue or cause to be issued corporate credit cards for the executives
of Borrowers in an aggregate credit limit not to exceed Two Hundred Twenty Five
Thousand Five Hundred Dollars ($225,500) (the “Credit Card Sublimit”). The terms
and conditions (including repayment and fees) of such Credit Card Sublimit shall
be subject to the terms and conditions of the Bank’s standard forms of
application and agreement for corporate credit card(s), which Borrowers hereby
agree to execute.”

 

“2.1(d) Intentionally Omitted”

 

6.                                       Section 6.8 of the Agreement hereby is
amended in its entirety as follows:

 

“6.8 Intentionally Omitted.”

 

7.                                       Section 6.9 of the Agreement hereby is
amended in its entirety as follows:

 

“6.9 Intentionally Omitted”

 

8.                                       Section 6.10 of the Agreement hereby is
amended in its entirety as follows:

 

“6.10 Tangible Net Worth. Borrowers shall at all times maintain a Tangible Net
Worth of not less than Twenty Four Million Dollars ($24,000,000).”

 

9.                                       Section 6.11 of the Agreement hereby is
amended in its entirety as follows:

 

“6.11 Intentionally Omitted”

 

10.                                 Exhibit D to the Agreement hereby is
replaced with Exhibit D hereto.

 

5

--------------------------------------------------------------------------------


 

11.                                 The references to “$6,000,000” and or “Six
Million Dollars ($6,000,000) in the Term Note (or otherwise in the Term Loan
Agreements) hereby are replaced with” $3,000,000” and “Three Million Dollars
($3,000,000),” respectively.

 

12.                                 In consideration of the foregoing amendment,
Parent assumes and agrees to pay the indebtedness evidenced by the Term Note as
hereby amended and Borrowers agree to pay and perform each and all of the
conditions and covenants required to be performed by Borrowers pursuant to the
Agreements.

 

13.                                 In order to induce Lender to execute this
Amendment, Parent represents and warrants that title to the real property
described in the Deed of Trust is vested in Maxwell Technologies, Inc., subject
only to those exceptions as shown on the preliminary title report dated as of
October 15, 2002, issued by Chicago Title Company.

 

14.                                 Unless otherwise defined, all initially
capitalized terms in this Amendment shall be as defined in the Agreements. The
Agreements, as amended hereby, shall be and remain in full force and effect in
accordance with their respective terms and hereby are ratified and confirmed in
all respects. Except as expressly set forth herein, the execution, delivery, and
performance of this Amendment shall not operate as a waiver of, or as an
amendment of, any right, power, or remedy of Bank under the Agreements, as in
effect prior to the date hereof. Each Borrower ratifies and reaffirms the
continuing effectiveness of all promissory notes, guaranties, security
agreements, mortgages, deeds of trust, environmental agreements, and all other
instruments, documents and agreements entered into in connection with the
Agreements.

 

15.                                 Each Borrower represents and warrants that
the representations and warranties contained in the Agreements are true and
correct as of the date of this Amendment, and that, except as expressly waived
hereby, no Event of Default has occurred and is continuing.

 

16.                                 This Amendment maybe executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument.

 

17.                                 As a condition to the effectiveness of this
Amendment, Bank shall have received, in form and substance satisfactory to Bank,
the following:

 

a)                                                                                     
This Amendment, duly executed by the Borrowers;

 

b)                                                                                    
Corporate Resolutions to Borrow;

 

c)                                                                                     
An amount sufficient to reduce the Term Loan to $3,000,000, which amount maybe
debited from Borrower’s account no. 1891-382036;

 

d)                                                                                    
An amount equal to all Bank Expenses incurred to date, which amount may be
debited from any of Borrower’s account no. 1891-382036

 

e)                                                                                     
$22,000.00 to satisfy the “unused line fee” charged (pursuant to Section 2.5(a)
of the Agreement) but not previously collected, which amount may be debited from
Borrower’s account no. 1891-382036; and

 

f)                                                                                       
Such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

 

MAXWELL TECHNOLOGIES, INC.

 

By:

/s/ James A. Baumker

 

 

Title:

Chief Financial Officer

 

 

 

MML ACQUISITION CORP.

 

By:

/s/ James A. Baumker

 

 

Title:

Chief Financial Officer

 

 

 

COMERICA BANK-CALIFORNIA

 

 

 

 

By:

/s/ Steve T. Stuckey

 

 

Title:

Vice President

 

 

7

--------------------------------------------------------------------------------